     Anna Y. Park, CA SBN 164242
 1
     U.S. EQUAL EMPLOYMENT
 2   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 3   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 4
     Facsimile: (213) 894-1301
 5   E-mail: lado.legal@eeoc.gov

 6   Connie Liem, TX SBN 791113
     U.S. EQUAL EMPLOYMENT
 7
     OPPORTUNITY COMMISSION
 8   555 West Beech Street, Suite 504
     Telephone: (619) 900-1617
 9   Facsimile: (619) 557-7274
     E-Mail: connie.liem@eeoc.gov
10
11   Attorneys for Plaintiff,
     U.S. EQUAL EMPLOYMENT
12   OPPORTUNITY COMMISSION
13
     Ian B. Wieland, State Bar No. 285721
14   Charles P. Hamamjian, State Bar No. 298685
     SAGASER, WATKINS & WIELAND, PC
15   5260 North Palm Avenue, Suite 400
     Fresno, California 93704
16
     Telephone: (559) 421-7000
17   Facsimile: (559) 473-1483

18   Attorneys for Defendant,
     SUNRIDGE NURSERIES, INC.
19
20                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
21
     U.S. EQUAL EMPLOYMENT                            )   Case No. 1:19-cv-01365-AWI-JLT
22
     OPPORTUNITY COMMISSION,                          )
23                                                    )   [PROPOSED] ORDER GRANTING IN
                               Plaintiff,             )   PART CONTINUANCE OF THE
24                       v.                           )   SCHEDULING CONFERENCE AND
                                                      )   THE DEADLINE FOR THE
25
     SUNRIDGE NURSERIES, INC., a California           )   RESPONSIVE PLEADING
26   Corporation, and DOES 1-10, inclusive,           )   (Doc. 8)
                                                      )
27                             Defendants.            )
                                                      )
28
                                                  1

     015816.00002 - 254905.1
 1             Counsel seeks a 90-day continuance of the scheduling conference to allow further
 2   settlement discussions despite having just completed a failed mediation attempt. They offer no
 3   information as to the likelihood that the case will settle if they are given three more months or
 4   how they intend to spend this additional time. Because the Court has already continued the
 5   scheduling conference once, because this case is already more than four months and because,
 6   despite this, there is still no responsive pleading on file, the Court will GRANT the request only
 7   IN PART as follows:
 8             1.        The defendant SHALL file a responsive pleading no later than February 28,
 9   2020;
10             2.        The scheduling conference is continued to April 3, 2020 at 8:30 a.m. The parties
11   SHALL submit a Joint Scheduling Report or a notice of settlement, no later than March 27,
12   2020.
13
     IT IS SO ORDERED.
14
15        Dated:       February 6, 2020                           /s/ Jennifer L. Thurston
                                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2

     015816.00002 - 254905.1
